USCA4 Appeal: 22-1781      Doc: 9          Filed: 09/26/2022   Pg: 1 of 2




                                              UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-1781


        In re: DAVID CAIN, JR.,

                             Petitioner.



                     On Petition for Writ of Mandamus. (7:21-cv-00338-TTC-RSB)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        David Cain, Jr., Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1781      Doc: 9         Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               David Cain, Jr., petitions for a writ of mandamus, alleging that the district court has

        unduly delayed in acting on his 28 U.S.C. § 2241 petition. He seeks an order from this

        court directing the district court to act. Our review of the district court’s docket reveals

        that the district court denied Cain’s § 2241 petition shortly after he filed this mandamus

        petition. Accordingly, because the district court has recently decided Cain’s case, we deny

        the mandamus petition as moot. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                PETITION DENIED




                                                      2